Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154136 (27)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  ANTHONY EDWARD CIAVONE,

                Plaintiff-Appellant,

  v                                                                SC: 154136
                                                                   COA: 331220
  SANFORD SCHULMAN,                                               Wayne CC: 15-008054-NM

             Defendant-Appellee.
  ___________________________________

              On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED as moot, because Plaintiff-Appellant has paid the filing fee in full.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 14, 2016
          jam
                                                                               Clerk